 HOLIDAY INN RIVERFRONTTower Hotel Company, d/b/a Holiday Inn River-front and Ira CobbsDistrict Council No. 2 of the Brotherhood of Paint-ers and Allied Trades, AFL-CIO and IraCobbs. Cases 14-CA-12379, 14-CA-12471, 14-CB-4392, and 14-CB-4462June 25, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn December 6, 1979, Administrative LawJudge J. Pargen Robertson issued the attached De-cision in this proceeding. Thereafter, RespondentEmployer' and Respondent Union2filed excep-tions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.1. The Administrative Law Judge found that theEmployer violated Section 8(a)(2) and (1) by solic-iting its employees to join the Union, by instructingthem to sign certain union papers, and by negotiat-ing a collective-bargaining agreement with theUnion at a time when the Union did not have ma-jority support. The Administrative Law Judge alsofound that the Union violated Section 8(b)(1)(A)and (2) by accepting the Employer's assistance, bydemanding recognition through picketing, by solic-iting membership applications from employees, andby negotiating the collective-bargaining agreement.For the reasons set forth below, we disagree withall of these findings.The Employer operates a hotel and related serv-ices and was engaged in the remodeling of severalfloors of the hotel during the latter part of 1978.3Ira Cobbs and Marilyn Draugelis were hired onNovember 20 to do the painting work and werethe only two employees in the unit at the time thealleged unlawful course of conduct began.On November 22, the Union's business repre-sentative, Ted Douglas, spoke with Draugelis atwork. Cobbs overheard Draugelis explain to Doug-las that she did not belong to the Union and thatonly one other painter worked with her. On thefollowing workday, the Union established a picketI Hereinafter referred to as the Employer.2 Hereinafter referred to as the Union.I Unless otherwise specified, all dates herein refer to 1978.250 NLRB No. 10line at the hotel, and the Employer's operationsvice president, Ray Badock, visited Cobbs andDraugelis at their work stations. The Administra-tive Law Judge found that Badock took the twoemployees to his office, told them he had a prob-lem because of the picket line, and stated that hewould contact the Union in order to have thembecome members. The Administrative Law Judgealso found that Badock then called the Union's sec-retary-business manager, S. Ray Raftery, and toldRaftery that he would have the two employees jointhe Union if arrangements could be made toremove the picket line. Raftery and Badock agreedthat the pickets would be removed and that thetwo parties would negotiate an agreement underwhich the Employer would employ union mem-bers. As found by the Administrative Law Judge,an oral agreement was reached on or before No-vember 27.The Administrative Law Judge acknowledgedthat both Cobbs and Draugelis informed Badock oftheir willingness to join the Union, but found thatthey did not express this support until Badock hadtold them that he wanted them to join so that thepickets could be removed. However, Cobbs wasthe only witness who testified on this issue and histestimony discloses inconsistencies as to the timingof those expressions of support. Cobbs initiallystated that he and Draugelis informed Badock oftheir prounion sentiments, at their work stations,before Badock took them to his office to raise theissue of union membership and to make the phonecall to Raftery. He next indicated that they saidnothing about union support until after they wentto the office and overheard Badock's phone con-versation with Raftery. Finally, Cobbs testified thathe and Draugelis had recognized the Union as "agood deal for us both," and that they had ex-pressed support for the Union "just prior" to thephone call. Contrary to the Administrative LawJudge, therefore, we find that the record does notclearly establish the point at which Cobbs andDraugelis told Badock that they supported theUnion.The Administrative Law Judge also found thatthe employees' statements did not constitute un-coerced expressions of support, since Cobbs andDraugelis both knew that their jobs could be af-fected by continued picketing, and since Badockhad told them that the Employer was "in trouble"because of the picket line. However, the recorddiscloses no evidence indicating that Badock madethis statement or that the employees believed thatthe picketing jeopardized their jobs. Therefore,there is no basis for a finding that their statementswere coerced in this manner.99 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn light of the above, we find that, although thecircumstances may be suspicious, the GeneralCounsel has not met his burden of establishing thatthe Union lacked majority support at the time ofthe Employer's initial discussions about the Unionwith Cobbs and Draugelis. We note both the in-consistencies in Cobbs' testimony concerning thetiming of their expressions of support as well as thefailure of the General Counsel to call MarilynDraugelis as a witness. Since the record does notdisclose whether the employees' expressions of sup-port preceded or followed the Employer's effortsto have them join the Union, we cannot say thatthe Employer engaged in unlawful assistance ratherthan permissible cooperation. Similarly, we cannotfind that the Union violated the Act by acceptingassistance or that the Employer and the Union ne-gotiated an unlawful collective-bargaining agree-ment.The Administrative Law Judge also found thatthe Union's picketing violated Section 8(b)(l)(A)and (2). He apparently found that the picketingwas recognitional in nature and he also found thatthe Union "took advantage" of the picket line toobtain an agreement, even though it was "fullyaware" that it did not represent a majority of theemployees. We note initially that the complaint didnot allege that the Union engaged in unlawful re-cognitional picketing. Additionally, we cannot findthat the Union was "fully aware" that it did notrepresent a majority, since we have concludedabove that the evidence does not establish the ab-sence of majority support. Therefore, we do notagree with the Administrative Law Judge that theUnion's picketing violated the Act.The record further discloses that the picketswere removed on the same day that Badock spoketo Cobbs and Draugelis. On the following day, TedDouglas and the Employer's director of services,Jean Hurd, approached the two employees on theirlunch hour. It is undisputed that Cobbs and Drau-gelis signed several papers which Douglas hadbrought, including union membership applicationcards. Contrary to the Administrative Law Judge,however, we find that the evidence is insufficientto establish that Hurd informed them that Douglashad brought the papers and that she instructedthem to sign. Cobbs' testimony, which is the onlyevidence concerning this meeting, merely estab-lished that Hurd made the introductions andwalked out of the room. Douglas then stated thatthe Union was coming in and indicated that hewanted to get them into the Union's apprenticeshipprogram as soon as possible. Therefore, in light ofthe factual inaccuracies and the General Counsel'sfailure to establish lack of majority support, wecannot agree with the Administrative Law Judgethat the Employer violated Section 8(a)(2) and (1)and that the Union violated Section 8(b)(l)(A) and(2) during the course of this meeting.2. The Administrative Law Judge also foundthat the Employer and the Union violated the Actin connection with the discharges of employeeCobbs and employee Richard Glore. For the rea-sons below, we disagree with these findings.Subsequent to the events described above, theEmployer hired Rusty Gage on referral from theUnion to serve as both foreman and union steward.As noted by the Administrative Law Judge, theEmployer hired other union members as well,either directly or on referral from the Union. Rich-ard Glore, who was not a union member, was alsohired as a painter on December 15. Gage was soonrelieved of his foreman duties but continued toserve as union steward. On January 16, 1979,Gerald Raftery was hired as foreman and, on Janu-ary 19, Raftery told Hurd that he was terminatingCobbs and Glore.The Administrative Law Judge found that whenRaftery terminated the two employees he wasacting as an agent for the Union. We find, howev-er, that the evidence is insufficient to establish anagency relationship. We note that at the time of thehearing Gerald Raftery had been the sole propri-etor of the Syl Raftery Painting Company for 4years. At that time Syl Raftery had painting con-tracts with several other companies in addition toits contract with the Employer. Gerald Rafterybilled the Employer for his services and did not re-ceive a weekly paycheck. S. Ray Raftery testifiedthat Gerald Raftery did not need union approval toobtain the contract with the Employer and that hiscontractor status disqualified him from voting forunion officers and union contracts. Gerald Rafteryhas never been a union steward and has not heldany union office. He no longer participates in unionmeetings and he is not a member of the bargainingunit at the Employer's facility.We find unpersuasive the factors which the Ad-ministrative Law Judge relied upon to establishagency. Thus, Gerald Raftery's union membershipis not determinative, since it is axiomatic that suchmembership alone is insufficient to create anagency relationship.4Additionally, the fact thatRaftery is the brother of the Union's secretary-busi-ness manager does not establish agency in this con-text. On past occasions the Board has not foundagency even though a family relationship was in-4 International Lonsghoremen's and Warehousemen's Union C.O., Local6, et at (Sunset Line and Twine Company), 79 NLRB 1487, 1508, fn. 41(1948).100 HOLIDAY INN RIVERFRONTvolved.5Moreover, we find that Merchants TruckLine, Inc., 232 NLRB 676 (1977), cited by the Ad-ministrative Law Judge, is distinguishable from theinstant case. In that case, the wife of the employ-er's terminal manager was found to be the employ-er's agent because of a special relationship in whichthe employer allowed her to assign work to otheremployees and work at her convenience withoutpunching a timeclock. In this case there is no evi-dence that Gerald Raftery enjoyed any specialprivileges by virtue of his relationship with RayRaftery. We also cannot find agency based uponthe Administrative Law Judge's observation thatthe discharges constituted action designed to bene-fit the Union. We note that in Daugherty Company,Inc., 147 NLRB 1295, 1299 (1964), where a unionmember acting as a supervisor discharged severalemployees, the Board found that the supervisorwas not a union agent even though the union wasthe "real beneficiary" of the discharges. Agency isalso not established by the fact that Ted Douglasintroduced Raftery to the employees, or by theUnion's requirement that member foremen enforceunion trade rules. The trade rules simply state thatforemen "shall be held responsible to the DistrictCouncil for failure to enforce" the rules, and thereis no language which can be interpreted as author-izing the type of action taken by Raftery. Whileeach of the factors cited by the AdministrativeLaw Judge may be relevant in determining wheth-er an agency relationship exists, we cannot find, inthe absence of additional evidence, that the Union'sconduct "is such as to show that [it] actually in-tended to confer"6on Raftery the authority to dis-charge the employees. Therefore, we find that theUnion did not violate the Act in connection withthe discharge.Although his status as a union agent has not beenestablished, Gerald Raftery was admittedly a super-visor for the Employer. The Administrative LawJudge found that Raftery told Hurd he was dis-charging the 47-year-old Cobbs because he was tooold for the Union's apprenticeship program, whichrequires that applicants be between ages 18 and 25.The Administrative Law Judge also found that theapprenticeship standards were incorporated intothe contract and that Cobbs' discharge pursuant tothose standards was unlawful since the entire con-tract was unlawful. The illegality of the contractwas the sole basis for this finding, however, and,since the evidence is insufficient to establish thatthe contract was unlawful, we cannot find that theI See. eg., F M. Broadcasting Corp., 211 NLRB 560, 564-566 (1974);Ramayne H. Whorton. Rachel H Whorton, Mrs. R. L. Whorton. Co-Part-ners, d/b/a Whorton's Food Market, 176 NLRB 656, fn. 2 (1969)6 Sunset Line and Twine Company, supra at 1508.Employer violated Section 8(a)(1), (2), and (3) bydischarging Ira Cobbs.The record also discloses that, prior to his dis-charge, employee Richard Glore complained toboth the Employer and the Union about Steward-Foreman Rusty Gage. Glore informed Jean Hurdthat he had disagreed with Gage concerning thespeed of the project and he told both Hurd and theEmployer's general manager, McCotter, that hefelt his job was in jeopardy since Gage was hiringso many people from the union hall. When Hurdinformed Glore that Gage was the union stewardas well as the foreman, Glore also commented thathe was not aware that such a dual function waspermitted. Glore later raised this issue with theUnion and was assured that it was commonplacefor one person to serve simultaneously in both ca-pacities. Thereafter, Glore received a warning fromTed Douglas to stop "badmouthing" union mem-bers.The Administrative Law Judge found that Glorewas discharged because he complained aboutGage's work and his dual function as steward andforeman. In doing so, the Administrative LawJudge also found that the decision to dischargeGlore was made by Gerald Raftery, whose expla-nation for the action was discredited. However, therecord contains no evidence that Raftery had anyknowledge of Glore's complaints at the time hemade the decision. The Administrative Law Judgeconcluded that Raftery's action in dischargingGlore was motivated by the Union in violation ofSection 8(b)(2) and, since Raftery was also the Em-ployer's foreman, his action also violated Section8(a)(3). As previously set forth, we have found no8(b)(2) violation as a result of Raftery's actions.Therefore, although the circumstances are againsuspicious, there is no basis for finding that Raf-tery's discharge of Glore was the product of an un-lawful motive. Rather, we find that the evidence isinsufficient to establish that the Employer violatedSection 8(a)(3) in connection with the discharge.3. The record discloses that the Employer ex-tended valid offers of reinstatement to both Cobbsand Glore. Glore declined the offer, but Cobbs re-turned to work on April 9, 1979. Upon arriving,Cobbs encountered Union Steward Gage,7whotold Cobbs that if he did not obtain a union permitthe other employees would refuse to work withhim. Cobbs left the facility, but later returned towork after being told by the Employer that a workpermit was unnecessary.Although we agree with the Administrative LawJudge that Gage's threat to Cobbs violated Section(Gage sAas no honger a fireman101 DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(b)(!)(A), we find no 8(b)(2) violation in these cir-cumstances. There is no evidence that Gage soughtto involve the Employer in any fashion when hemade the threat and, therefore, we cannot say thatthe Union caused or attempted to cause the Em-ployer to discriminate against Cobbs.8We notealso that in International Brotherhood of Teamsters,General Drivers, Chauffeurs and Helpers LocalUnion No. 886 (Lee Way Motor Freight, Inc.), 229NLRB 832 (1977), upon which the AdministrativeLaw Judge relied, the Board found that the unionviolated only Section 8(b)(1)(A) in threatening todischarge an employee. Accordingly, we find thatthe Union violated Section 8(b)(l)(A) in connectionwith Gage's threat to Cobbs.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the RespondentUnion, District Council No. 2 of the Brotherhoodof Painters and Allied Trades, AFL-CIO, St.Louis, Missouri, its officers, agents, and representa-tives, shall:1. Cease and desist from:(a) Threatening to strike Tower Hotel Compa-ny's job if a painter employee is employed withouta union permit.(b) In any like or related manner restraining orcoercing employees in the exercise of their rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action:(a) Post at its St. Louis, Missouri, union hallcopies of the attached notice marked "Appendix."9Copies of said notice, on forms provided by theRegional Director for Region 14, after being dulysigned by Respondent Union's authorized repre-sentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees andmembers are customarily posted. Reasonable stepsshall be taken by Respondent Union to insure thatsaid notices are not altered, defaced, or covered byany other material.(b) Notify the Regional Director for Region 14,in writing, within 20 days from the date of thisOrder, what steps the Respondent Union has takento comply herewith.a See also Hoisting and Portable Engineers. Local No. 4 and its branchesof the International Union of Operating Engineers (The Carlson Corpora-tion), 189 NLRB 366 (1971).* In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges vio-lations of the Act not specifically found.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDFI-R OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to strike TowerHotel Company if an employee who does nothold a union permit is employed on its job.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them in Section 7 of theAct.DISTRICT COUNCIL No. 2 OF THEBROTHERHOOD OF PAINTERS ANDAL lIED TRADES, AFL-CIODECISIONSTATEMENT OF THF CASI.J. PARGEN ROBERTSON, Administrative Law Judge:This case was heard by me on May 9 and 10, 1979, in St.Louis, Missouri. The charges in Cases 14-CA-12379, 14-CA-12471, 14-CB-4392, and 14-CB-4462 were filed onMarch 16, April 9, February 23, and April 9, 1979, re-spectively. A complaint issued in Cases 14-CA-12379and 14-CB-4392 on March 30, 1979. The four aforemen-tioned cases were consolidated and an amended com-plaint issued on May 18, 1979.The complaint, as amended, alleges that the Respond-ent Employer (hereafter called the Employer) violatedSection 8(a)(1), (2), and (3) by entering into, maintaining,and enforcing a collective-bargaining agreement with theRespondent Union (hereafter called the Union) eventhough the Union did not represent an uncoerced major-ity of the unit employees, and by discharging two of itsemployees in the unit. The complaint alleges that theUnion violated Section 8(b)(1)(A) and (2) by enteringinto the aforesaid collective-bargaining agreement withthe Employer and by causing or attempting to cause theEmployer to discharge two of its employees.Upon the entire record' and from my observation ofthe witnesses, and after due consideration of the briefsfiled by the General Counsel, the Employer, and theUnion, I hereby make the following:I Neither jurisdiction nor the status of the Union is at issue. The com-plaint alleges, the answers, as amended, admit, and I find that the Em-ployer is engaged in commerce within the meaning of Sec 2(6) and (7) ofthe Act. The amended answers also admit and I find that the Union is alabor organization as defined in the Act102 HOLIDAY INN RIVERFRONTFINDINGS AND CONCLUSIONSI. THFE FVIDENCEThe Employer's business, relevant to these proceed-ings, involves the retail sale of hotel services, food, andother related services and goods at its Riverfront Hotelin St. Louis, Missouri. In regard to that business the Em-ployer has, since late 1978, been involved in a remodel-ing program which includes the painting of rooms onseveral floors of its multifloor hotel.Until November 1978, the Employer was performingthe painting work in its remodeling program through anindependent painting contractor, Politte Painting Compa-ny.2However, the Employer canceled its contract withPolitte during November, and started performing thepainting with its own employees. Since it had no painteremployees, the Employer hired two painters, Ira Cobbs(the Charging Party) and Marilyn Draugelis. NeitherCobbs nor Draugelis was a member of the Union.On November 20, Cobbs started working. On Novem-ber 22, Cobbs overheard a conversation between his co-worker, Draugelis, and a man he was able to identifylater as the Union's business representative, Ted Douglas.The conversation occurred in the hall near where Cobbsand Draugelis were painting. Douglas asked Draugelishow long she had been there and if there were any otherpainters on the floor. Draugelis explained that there wasone other painter and they had started on Monday.Douglas asked Draugelis how long had she been paintingand if Draugelis belonged to the Union. Draugelis toldDouglas that she did not belong to the Union.On the workday following the conversation betweenDraugelis and Ted Douglas a picket line was establishedby the Union at the Employer's hotel. The Employer'soperations vice president, Ray Badock, approachedCobbs and Draugelis at their work stations that morningand took them to his office on the first floor. Badocktold them that he had a problem; that the Union had apicket line outside. Badock said that he had to try andget in touch with the Union, and try and get Cobbs andDraugelis into the Union. Draugelis gave Badock thebusiness card she had received from Business Repre-sentative Ted Douglas. Badock called but Douglas wasout. Instead Badock was connected to S. Ray Raftery,the secretary/business manager of the Union.Cobbs overheard Badock tell Raftery that he wantedto talk to someone to try to have the picket line at hisestablishment removed. Badock told Raftery that he hadtwo painter employees there and that he would be will-ing to get them into the Union if he could talk withsomebody that would take the picket line down.Ray Raftery admitted that he received a phone callfrom either Badock or McCotter of the Employer con-cerning the pickets. According to Raftery's testimony, hetold Badock that the picket line was evidently estab-lished because the painter employees were not receivingthe prevailing wage, and that the only way the picketswould come down would be for the Employer to paythe prevailing wage. However, Raftery went on to tes-2 Politte Painting Company was a party to a collective-bargaining con-tract with the Uniontify that he agreed with Badock to remove the picketswith the understanding that the Employer and Unionwould sit down and try to work out some kind of agree-ment "if presented and agreed by both parties to employmembers of the Painters District Council No. 2 or if theywanted to continue to the letter of the contract." Rafterytestified that Badock did not tell him that his employeeswere interested in joining the Union.3During the afternoon on the day of Badock's call toRaftery, the pickets were removed. While Cobbs andDraugelis were having lunch the following day, the Em-ployer's director of services, Jean Hurd, came in withTed Douglas and introduced Douglas as being from theUnion. Hurd told Cobbs and Draugelis that Douglas hadsome papers for them to sign and wanted to talk to them.Cobbs said Douglas had them just fill in their names onthe papers which he thought were for deductions of 2percent and for their vacation plan, and the other wasfor a union membership application card. Douglas toldthem that his reason for being there was because theUnion was coming in and he was trying to get them or-ganized so he could get them into the Union's appren-ticeship program as soon as possible. A day or two laterCobbs and Draugelis were called to Hurd's office wherethey filled out a couple of more papers. Hurd explainedhow their union deductions worked.4Shortly thereafter the Union referred a working fore-man, Rusty Gage, to the job. The employees were in-formed that Gage was both foreman and union steward.Alleged discriminatee Richard Glore was hired by theEmployer on December 15. Glore had worked on theEmployer's painting job for Politte Painting Companyprior to the termination of Politte's contract. The Em-ployer hired Glore directly without going through theUnion. Glore was not a union member. He had workedon permit while employed by Politte.sIn addition to Foreman Rusty Gage, the Union re-ferred Frank Douglas, brother of Business Representa-tive Ted Douglas, to the Employer's job on December18;6 Richard Raftery, brother of Business Manager RayRaftery, on December 20; and Mark Miller, nephew ofRay Raftery, on January 23, 1979.7Foreman RustyGage is the brother to the Union's director of services,John Gage. Approximately eight other members of theUnion were either hired directly by the Employer or3 I was not impressed with the demeanor of Ray Raftery He was eva-sive on cross and he often gave variate and conflicting accounts of thesame incidents. I found Ira Cobbs to hbe straighforward and candid duringboth direct and cross-examination. To the extent their versions conflit, Icredit CobbsI Effective November 27, 1978, the Employer commenced deductingunion dues from Cobbs' and Draugelis' pays Richard Glore applied for membership in the Union during October1978, and, during his employment by Politte and. subsequently, by theEmployer, he was also making installment payments on his journeymaninitiation fcc On February 5, 1979. Glore wva, initiated into union mem-bership^ Ted Douglas brought his brother. Frank, to the job, introducedFrank to Foreman Gage, and told Gage that his brother would start towork there the following day7 Miller and union member Gary Stevens were hired to replace allegeddiscriminatees Cobbs and Glore following their January 19, 1979. termi-nations103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhired on referral from the Union between December 12,1978, and March 1, 1979.Rusty Gage was removed from his position of foremanby the Employer. Gage continued to work as journey-man painter and serve as union steward. John Glore wasemployed as foreman, but he quit after a few days in thatposition.8During Rusty Gage's tenure as foreman, RichardGlore went to the Employer's director of services, JeanHurd, and complained that he was afraid of losing hisjob because he had disagreed with Foreman Gage aboutthe speed of the work performance. Glore aslo com-plained to Hurd and later to General Manager McCotterthat Gage was hiring too many people from the unionhall, and, since he had been hired directly by the Em-ployer, he was afraid of being pushed out of his job.McCotter assured Glore that he had nothing to fear aslong as he performed his work. Glore also had a conver-sation with Hurd during which he asked her the identityof the union steward. When Hurd told him that the ste-ward was Rusty Gage, Glore replied that he did notknow that Gage could be both foreman and steward.Hurd said that she did not know anything about unionrules.During the first week of January 1979, Richard Glorewent to the union hall to renew his permit. While thereGlore talked to the secretary of the Union. Glore askedif it was common for a foreman to be shop steward andwas told that it was common. Shortly thereafter, Busi-ness Representative Ted Douglas came to Glore on thejob and said to Glore: "I heard you've been sayingthings about the union and badmouthing the brothers andsister. You don't do things like that. You are not in theunion yet and you just don't talk about the union or bad[sic] about any of your fellow workers."During January, Business Representative Douglascame to the job and introduced the employees to GeraldT. Raftery. A few days later Raftery started work asforeman.9On January 19, Gerald Raftery told Hurd that he wasterminating Ira Cobbs and Richard Glore. When askedwhy, Raftery replied that he did not need a reason. Hurdpressed for a reason and Raftery said that Cobbs was tooold to be an apprentice and Glore was a troublemaker. °8 John Glore formerly served as foreman for Politte Painting on theEmployer's job before Politte lost its contract. Glore is Richard Glore'suncle.9 Gerald Raftery is Business Manager Raftery's brother. Gerald Raf-tery testified that he is an independent painting contractor, the owner ofSyl Raftery Painting Contractor. When asked about his position with theEmployer, Gerald Raftery testified that he was "contractor acting asforeman." Gerald Raftery is a member of the Union and has been since1954.'o Hurd was called by the General Counsel under Fed. R. Evid. Rule611(c). I credit Hurd's testimony that Gerald Raftery suggested terminal-ing Cobbs and Glore. I also credit testimony in Hurd's affidavit whichwas received into evidence that Raftery said he was firing Cobbs becausehe was too old for the apprentice program. I do not credit the conflictingtestimony of Gerald Raftery. whom I found to be evasive and less thancandid.It. T'HE UNFAIR LABOR PRACTICE Al LEGATIONSA. Repondents' Negotiation of a Contract EvenThough the Union Did Not Represent an UncoercedMajorityI find that the evidence supports the General Counsel'sallegation that the Employer and the Union negotiatedand maintained a collective-bargaining agreement in vio-lation of the Act.The evidence is not in dispute that the Union estab-lished a picket line at the Employer's hotel on or aboutNovember 24."1 The picket line was permanently re-moved before Ira Cobbs' workday ended. Ray Rafteryadmitted that he agreed to remove the pickets with theunderstanding that he and the Employer would sit downand try to work out some kind of agreement. Rafteryalso admitted that during the conversation in which heagreed to remove the pickets he was not told that theemployees were interested in joining the Union.Ira Cobbs' testimony was uncontested that, on the dayof the picketing, he and Marilyn Draugelis were told byRay Badock that the Employer had to get them into theUnion in order to remove the Union's picket line.Therefore, the evidence, which I credit, demonstratesthat both the Employer and the Union were aware onthe day they agreed to commence contract negotiationsthat neither of the two painter employees desired to berepresented by the Union.'2The Employer, by Badock'sstatements to Draugelis and Cobbs on November 24, byHurd's instructions to the two employees to sign thepapers for the Union, and by its negotiations with theUnion which started on the day of the Union's picketing,violated Section 8(a)(1) and (2) of the Act. Respondentsadmittedly reached oral agreement during their collec-tive-bargaining negotiations. The evidence reflects thattheir agreement was reached on or before November27.13I find that the Union, through its picketing, negotia-tions, and activities in effectuation of the collective-bar-gaining agreement, and its activities in soliciting unionI The Union contended that the picket line was informational. How-ever, both Ray Raftery and Ted Douglas, who established the picket line,admitted the picket line was for recognition. Under examination by theirattorney, both men subsequently testified that the picket line was solelyfor informational purposes. Nevertheless, I find that the Union took ad-vantage of its picket line to achieve an agreement from the Employer toengage in collective bargaining, even though the Union was fully awarethat it did not represent a majority of the Employer's painter employees.2 Ira Cobbs testified that, when Ray Badock told he and Draugelisthat they would have to get the two of them in the Union in order to getthe pickets removed, both he and Draugelis told Badock that they werewilling to join the Union. I find that their expressions do not demonstratean uncoerced willingness or desire to be represented by the Union. BothCobbs and Draugelis were fully aware that continuation of the picket linecould affect their jobs Badock had told them that the Employer was introuble and that he would have to contact the Union to get the picketline down by having the two of them join the Union The coercive activ-ity of the Employer continued the following day when Hurd broughtUnion Representative Douglas to Cobbs and Draugelis and told themthat Douglas had something for them to sign.'3 On November 27. the Employer commenced deducting union duesfrom its employees' pay, thereby evidencing effectuation of its agreementwith the Union104 HOLIDAY INN RIVERFRONTmembership applications from Cobbs and Draugelis, vio-lated Section 8(b)(1)(A) and (2) of the Act.'4In determining that the Union did not represent a ma-jority of the Employer's two painters when negotiationscommenced, I do not credit Business Representative TedDouglas' testimony. Douglas testified that Draugelis andCobbs approached him on the street and asked to jointhe Union on the day of the picketing. S I found Doug-las' testimony to be untruthful. He was evasive on crossand confused on direct. Douglas originally testified thathe engaged in recognitional picketing. Subsequently, fol-lowing leading questions from the Union's attorney,Douglas changed his testimony, saying that the picketingwas informational.B. Respondents' Violation of the Act by Causing theEmployer To Discharge Cobbs and Glore and byDischarging Cobbs and GloreRay Raftery testified that the Union categorizes em-ployees within the bargaining unit as journeymen, ap-prentices, or trainees. The evidence is not in dispute thatIra Cobbs did not qualify as a journeyman painter. How-ever, the Employer was fully satisfied with Cobbs' work.Nevertheless, on January 19 Cobbs was discharged byGerald Raftery because Cobbs was too old to qualify forthe apprentice program.Raftery was admittedly a supervisor of the Employerat the time he fired Cobbs and Glore. The GeneralCounsel alleges that Raftery was also acting as an agentof the Union when he discharged those employees. I findthat the facts support the General Counsel's conten-tion.'6On January 19, Raftery was and had been since1954 a member of the Union. The Union's trade rules re-quire member foremen to enforce those trade rules andthe rules indicate foremen are responsible to the DistrictCouncil for failure to enforce the rules. Gerald Rafterytestified that he was a foreman. The evidence indicatesthat the Union does in fact enforce its trade rules.17Gerald Raftery is the brother of the Union's chief execu-tive, Ray Raftery.'8 Raftery was brought to the job byUnion Business Representative Douglas. Douglas intro-duced Raftery to the employees. Raftery's action in dis-charging Cobbs and Glore was, as shown below, actiondesigned to benefit the Union rather than the Employer.As to the discharge of Cobbs, a violation is obvious.Although Cobbs was admittedly a competent employee,Gerald Raftery felt that Cobbs did not fit into one of theUnion's pigeonholes. The apprenticeship standards speci-'' International Ladies' Garment Workers' Union. AFL-CIO [Bernard-Altmann Texas Corporation] v. N.L.R.B., 366 U.S. 731 (1961); Sav-On-Drugs. Inc., 227 NLRB 1638 (1977); Desco Vitro-Glaze of Schenectady Inc,230 NLRB 379 (1977).'I Marilyn Draugelis was admitted into the Union on May 7, 1979, 2days before the hearing. I draw no adverse inference from the GeneralCounsel's failure to call her as their witness.i' Welsback Electric Corporation, 236 NLRB 503 (1978); Laclede CabCompany, d/b/a Dollar Rent-A-Car, 236 NLRB 206 (1978); Local 90, Op-erative Plasterers and Cement Masons' International Association of theUnited States and Canada, AFL-CIO (Southern Illinios Builders Associ-ation), 236 NLRB 329 (1978)." District Council No. 2 of the Brotherhood of Painters and AlliedTrades. AFL-CIO, Case 14-C8-3712, Board's unpublished September 21,1978, Decision adopting JD-557-78.i" See Merchants Truck Line, Inc.. 232 NLRB 676 (1977).fy that applicants must be between 18 and 25. Cobbs was47.The apprenticeship standards were applied to Cobbs,and other employees of the Employer including MarilynDraugelis, through the Employer's collective-bargainingagreement with the Union.'9As found above, thatagreement derived from negotiations in violation of theAct. Therefore, I find that Cobbs' discharge pursuant tothe terms of that agreement violates Section 8(a)(1), (2),and (3) of the Act.20Gerald Raftery informed Hurd that he was terminatingGlore because Glore was a troublemaker. At the time ofGlore's and Cobbs' terminations, Gerald Raftery hadbeen their foreman for 3 days. Glore admittedly com-plained to both the Employer and the Union about RustyGage serving as foreman and union steward at the sametime. Glore had also complained about Gage's work asforeman. Because of those complaints Glore was threat-ened by Union Business Representative Ted Douglas.Gerald Raftery testified that he based the discharge ofGlore on reports he received from other employees, in-cluding reports that Glore was insubordinate, disruptedwork, and that Glore complained about Raftery's super-vision. Raftery testified that he also considered an occa-sion when he caught Glore violating the no-smokingrule. The evidence does not support Raftery. No evi-dence was offered to show that Glore actually com-plained about Raftery's supervision, created disruptionamong the employees, or was insubordinate. Ira Cobbs,whom I credit, testified that Raftery told all the employ-ees that if they smoked to be careful and not let anyoneother than him catch them. Glore's testimony was in linewith Cobbs'. Glore said that Raftery told them that hewas not going to change anybody's habits just because ofa rule. Glore admitted that he did complain about the su-pervision when Rusty Gage was foreman. However, ac-cording to Glore, he did not complain about Raftery. Icredit Glore's testimony. I found him to be a candid wit-ness. Other evidence supports Glore. Furthermore, I findit unlikely that an employee would become disenchantedand complain about his foreman after I or 2 days underthe foreman. In the instant case, Raftery started 3 daysbefore Cobbs' and Glore's discharges and Glore wasabsent on Raftery's first day. I find that Raftery's assert-ed grounds for discharging Glore were pretextuous. Ifind that Glore was discharged because he complainedabout the work and dual function as steward and fore-man of union member Rusty Gage. I find that Raftery'saction in discharging Glore was motivated by the Unionin violation of Section 8(b)(2).2' Since Raftery was alsoforeman of the Employer, his action also violated Sec-tion 8(a)(3).'I I also find that the collective-bargaining agreement contains aunion-security provision. The testimony of Richard Glore, which Icredit, reflects that he was directed to seek a union card when he wasemployed by the Employer in December 1978. Additionally, as indicatedabove, fees, including union dues, were extracted from employees' wagesbeginning November 27, 1978. The Employer thereby acted to extendthose union-security provisions to its employees.20 Desco Vitro-Glaze ofSchenectady, supra: Sav-on Drugs. Inc.. supra.21 Laborers International Union of Vorth America. Local No. 282. AFL-CIO (Millstone Construction Company. et ao), 236 NLRB 621 (1978).105 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDC. Cobbs Return To WorkThe General Counsel alleges that by conduct on April9, 1979, the Employer engaged in an additional 8(a)(3)violation, and the Union engaged in an additional viola-tion of Section 8(b)(l)(A) and (2).It is uncontested that the Employer extended valid un-conditional offers to both Cobbs and Glore to return towork. Those offers were dated March 29. Glore receivedhis offer March 30, but he declined to return to work forthe Employer.Cobbs accepted the Employer's offer and returned towork April 9. When he arrived he was unable to locateHurd. Cobbs proceeded to the painter's change roomwhere he met Union Steward Rusty Gage. Gage de-manded that Cobbs obtain a permit from the Union,saying that the painters would not work with him other-wise. Cobbs then left and returned home. Later that day,the Employer contacted Cobbs and informed him thatRu3ty Gage was mistaken and that Cobbs did not need apermit from the Union. Cobbs returned to work the fol-lowing day.Gage, in threatening that the painters would not workwith Cobbs unless he obtained a permit, was acting onbehalf of the Union as its steward. I find that that threatconstitutes an additional violation of Section 8(b)(1)(A)and (2) of the Act.22Furthermore, even though I find that the Employertook no action in the violation of the Act on April 9, 1have determined that the circumstances do not justifythe tolling of the backpay period until April 10, whenthe Employer afforded Cobbs a noncoercive work at-mosphere.23CONCLUSIONS OF LAW1. The Respondent, Tower Hotel Company, is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. Respondent District Council No. 2 of the Brother-hood of Painters and Allied Trades, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.3. By soliciting its employees to join the Union, by as-sisting the Union to secure membership applications fromits employees, by recognizing the Union as the collec-tive-bargaining representative of its painter employees,and by reaching agreement with the Union as representa-tive of its painter employees, the Employer has violatedSection 8(a)(2) and (I) of the Act.4. By unlawfully applying the terms and conditions ofits collective-bargaining contract with the Union, includ-ing the apprenticeship standards, and the union-securityprovisions, to its painter employees, and thereby termi-nating one of those employees, and by discharging itsemployees because its employee criticized a union21 International Brotherhood of Teamsters, General Drivers. Chauffeursand Helpers Local Union No. 886 (Lee Way Motor Freight, Inc.), 229NLRB 832 (1977).23 Cf Carpenterr Local 740, supra.member and steward, the Employer has violated Section8(a)(3), (2), and (1) of the Act.5. By accepting the Employer's assistance in its organi-zational efforts among the Employer's painter employees,by demanding through picketing and otherwise, and ac-cepting recognition as the exclusive collective-bargainingrepresentative of the Employer's painter employees, byapplying their collective-bargaining agreement with theEmployer to those painter employees, by extending theapprenticeship standards and union-security provision ofthat contract to those painter employees and causing thedischarge of an employee, by threatening to strike theEmployer's job if its painter employee worked without aunion permit, and by encouraging the Employer to dis-charge its painter employee because of his criticism of aunion member and steward, the Union has violated Sec-tion 8(b)(1) (A) and (2) of the Act.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have engaged in unfairlabor practices in violation of Section 8(a)(1), (2), and (3)and Section 8(b)(l)(A) and (2) of the Act, I shall recom-mend that they be ordered to cease and desist therefrom,and to take certain affirmative action designed to effectu-ate the policies of the Act.My recommended Order will require that the Employ-er and the Union, jointly and severally, make whole IraCobbs and Richard Randall Glore, who have alreadybeen offered reinstatement, for any loss of earnings theymay have suffered by reason of the Respondent's dis-crimination against them in the manner prescribed in F.W. Woolworth Company, 90 NLRB 289 (1950), and Flor-ida Steel Corporation, 231 NLRB 651 (1977).24 I shallalso recommend that the Employer withdraw and with-hold all recognition from the Union unless and until saidlabor organization shall be certified as the collective-bar-gaining representative of the painter employees of theEmployer by the National Labor Relations Board, andcease and desist from giving any force or effect to thecollective-bargaining agreement or to any extension, re-newal, or modification thereof. Nothing herein, however,shall authorize or require the withdrawal or eliminationof any wage increase or other benefits, terms, and condi-tions of employment which may have been establishedpursuant to the performance of that agreement. I shallfurther recommend that the Union cease and desist fromacting as the collective-bargaining representative of theEmployer's painter employees unless and until said labororganization shall be certified as the collective-bargainingrepresentative of the painter employees of the Employerby the National Labor Relations Board. I shall recom-mend that the Employer and the Union, jointly and sev-erally, reimburse all present and former employees em-ployed as painters by the Employer for all initiation fees,24 See, generally, Isis Plumbing & Ileating Co. 138 NLRB 716 (1962).106 HOLIDAY INN RIVERFRONTdues, and other money which may have been paid by orexacted from them pursuant to the collective-bargainingagreement, together with interest as established by Flor-ida Steel Corporation. supra, and that Respondents postappropriate notices.[Recommended Order omitted from publication.]107